—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered June 20, 1991, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms of IV2 to 4 Vi years imprisonment, unanimously affirmed.
Defendant’s contention that there was insufficient evidence to establish his guilt under the court’s charge is without merit. The evidence established that defendant had torn a gold and diamond necklace from the complainant’s neck and passed the stolen property to the codefendant. The “taking” element of the crime charged was "satisfied by a showing that the thief exercised dominion and control over the property for a period of time, however temporary, in a manner wholly inconsistent with the owner’s continued rights” (People v Jennings, 69 NY2d 103, 118). The jury’s finding that the defendant possessed the stolen property, however momentary, and its assessment of the credibility of the complainant’s on-scene identification testimony, will not be disturbed on appeal (People v Parks, 41 NY2d 36, 47).
Defendant’s argument that neither he nor the codefendant *279had possession of the necklace at the time of their arrests, is likewise without merit. It is not necessary for either to have retained the stolen property for a specific length of time to sustain a finding of dominion and control. Viewing the evidence in the light most favorable to the People, we find sufficient proof for the jury to have found all the elements of robbery in the second degree to have been proven beyond a reasonable doubt (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch, JJ.